Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 1/19/2021. This Action is made FINAL.
Claim(s) 4, 10, and 19 were canceled.
Claim(s) 1-3, 5-9, 11-18, and 20 are pending for examination.
Previous Claim Objections
Claim(s) 7 was previously objected to due to informalities. In response to Applicant's amendment, the objection of claim(s) 7 has been withdrawn.
Response to Arguments

With regards to claim(s) 1, 3, 5, 12, 14, and 17 rejected under 35 U.S.C. 102 and claim(s) 2, 8, 9, 11, 13, 18, and 20 rejected under 35 U.S.C. 103, applicant presented the argument:

“The Office Action at pgs. 7, 8 generally relies on the Braun reference to disclose the limitation directed to violating a specified threshold. However, there is no discussion provided in the Braun reference that discloses or suggests violating the specified threshold for a grace period of time. 
In addition, the other cited references of Todasco and Jentzsch fail to cure the deficiencies of the Braun reference, and the references in combination or alone fail to disclose the claim limitations as presented. For at least the reasons provided above, the Applicant respectfully requests the favorable reconsideration and allowance of the claims.”



Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 is dependent on the now canceled claim 4. For the purposes of continued examination will assume claim 4 is dependent on claim 1.  Appropriate correction is required
Claim 11 objected to because of the following informalities:  Claim 11 is dependent on the now canceled claim 10. For the purposes of continued examination will assume claim 11 is dependent on claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5, 8, 9, 11-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20160185358 A1) in view of Braun et al. (US 10252727 B1) and Durie et al. (US 20170263120 A1).

Todasco et al. and Braun et al. were cited in previous Office Action.

Regarding Claim 1, Todasco et al. teaches:
A computer-implemented method comprising:
receiving, using a processor, a request to access a smart vehicle (Fig 4, Label 402, where identifying a user is inherently part of the user attempting to access the vehicle, Para [0065] “The user detection module may detect the user using one of a weight sensor, door sensor, a login on an onboard computing system, a fingerprint scanner, a retinal scanner, a movement sensor, and a microphone. The user detection module may determine the identity  information using at least one of a weight of the first user, a login of the first user on an onboard computing system, an RFID tag, a radio or infrared communication from a key unit, and a biometric of the first user.”);
receiving, using the processor, vehicle operation constraints associated with the smart vehicle (Para [0021], “The restrictions for use of the vehicle by user 102 may be set by user 102, a guardian or entity associated with user 102 (e.g., a parent, company, rental agency,etc.), and/or by a person or entity exerting control or ownership of the vehicle”, wherein the restrictions set by user is interpreted as the vehicle operation constraints), wherein the vehicle operation constraints comprise a plurality of sets of vehicle operation constraints (Para [0013], “The restrictions may be set for all use of the vehicle by the user or may vary based on use of the vehicle and/or during use of the vehicle. Thus, authorizations to use the vehicle and restrictions placed on use of the vehicle may vary during use of the vehicle (e.g., if the user utilizes the vehicle in an unauthorized manner, such as later than intended).”, where restrictions being able to vary based on use of the vehicle implies a plurality of sets);
generating, based at least in part on the request to access the smart vehicle and the vehicle operation constraints, a vehicle policy (Para [0038], “Restrictions module 132 may correspond to one or more processes to execute modules and associated devices of vehicle use vehicle policy), the vehicle policy comprising rules for operation of the smart vehicle (Para [0025], “The restrictions may be displayed to user 102 with their corresponding restricted usage of the vehicle. Thus, user 102 may be informed about the restricted usage of the vehicle. The usage of the vehicle may be restricted by vehicle restriction module 120, such as prevention of usage of one or more onboard systems, use, and/or performance of the vehicle. However, restriction on usage of the vehicle may be unsafe in certain embodiments ( e.g., limiting travel routes or travel speed). In such embodiments, user 102 may only be informed of the restriction and the vehicle's use or performance may not be limited.”), wherein the smart vehicle policy is generated based at least in part on a selected one of the plurality of sets of vehicle operation constraints (Para [0013], “The restrictions may be set for all use of the vehicle by the user or may vary based on use of the vehicle and/or during use of the vehicle. Thus, authorizations to use the vehicle and restrictions placed on use of the vehicle may vary during use of the vehicle (e.g., if the user utilizes the vehicle in an unauthorized manner, such as later than intended).”, where restrictions being able to vary based on use of the vehicle implies a plurality of sets); and
transmitting the vehicle policy to the smart vehicle ([0038] “In various embodiments, the restrictions may be communicated to vehicle device 110 for storage as well.”); and
moderating the operation of the smart vehicle based at least in part on the vehicle policy (Para [0015], the restrictions may be enforced on usage of the vehicle by the user. Thus, the user may be prevented from utilizing the vehicle in a way that violates the restrictions.).

Todasco et al. does not teach wherein moderating the operation of the smart vehicle based on the vehicle policy comprises providing the smart vehicle with instructions to perform an automatic action in response to a determination made by the smart vehicle that operation of the smart vehicle violates a specified threshold for operation of the smart vehicle for a grace period of time, wherein the automatic action comprises automatically upgrading the selected one of the plurality of sets of vehicle operation constraints.

Braun et al. teaches, wherein moderating the operation of the smart vehicle based on the vehicle policy comprises providing the smart vehicle with instructions to perform an automatic action in response to a determination made by the smart vehicle that operation of the smart vehicle violates a specified threshold for operation of the smart vehicle (Column 2 Line 23-30, “In some embodiments, when there is an attempted override (i.e., driver is within a threshold of exceeding the vehicle setting), a message may be sent to the policyholder alerting them policyholder and/or asking whether the policy owner wants to change the policy. A message may also be sent to the driver (e.g., via the vehicle or a mobile device) alerting the driver about the vehicle setting.”), wherein the automatic action comprises automatically upgrading (Column 8 line 23-29 “When the feature is over-ridable, the driver will not be prevented from overriding the setting, though the driver may be warned when after passing a predetermined threshold (e.g., the driver is within 2 miles of a geographic boundary). In some embodiments, the policyholder may receive a notification about the override and the resulting . Where Todasco et al. already teaches selecting one of a plurality of sets as discussed above.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco et al. to incorporate the teachings of Braun et al. because moderating the vehicle or controlling the operation of the vehicle based on a vehicle policy can improve safety (Braun et al. Column 1 Line 67 – Column 2 Line 7 “If the insured keeps speeds low and does not slam on the brakes, the insured may be offered lower insurance rates. This approach, while helpful in rewarding good drivers, does not prevent dangerous driving or improve driving habits. Methods and systems disclosed herein allow users and/or insurance companies to configure a vehicle to prevent high risk driving” where prevention is reads on moderating.)

	While Todasco et al. in view of Braun et al. do not teach violating a threshold for a grace period of time.

Durie et al. teaches perform an automatic action in response to a determination made by the smart vehicle that operation of the smart vehicle violates a specified threshold for operation of the smart vehicle for a grace period of time (para [0044] “wherein creating the flag in the vehicle record comprises creating the flag in the vehicle record when one or both of the speed is higher than the speed limit and the specific force is higher than the specific force limit for a preset grace period time” where flagging is an automatic action and the speed limit and specific force limit are both thresholds for operation of a vehicle.)



Regarding Claim 2, Todasco et al. in view of Braun et al. and Durie et al. teaches The computer-implemented method of claim 1. Braun et al. further teaches: 
wherein the smart vehicle comprises an autonomous vehicle (Column 3 Line 13, “it will be apparent on reading the disclosure to one skilled in the art that embodiments may be practiced without some of these specific details. For example, configurations for autonomously/self-driving vehicles are contemplated by this disclosure.”) and moderating the operation of the smart vehicle based at least in part on the vehicle policy comprises providing the smart vehicle with instructions to operate within operational boundaries defined by the rules for operation of the smart vehicle (Column 9 Line 26, “Configuring operation 510 configures the vehicle based on a profile associated with the driver. For example, if the profile specifies a maximum speed limit of 72 miles per hour in a 75 miles per hour zone, the vehicle will be configured such that the vehicle cannot accelerate above 72 miles per hour when the speed limit is 75 miles per hour.”).

Regarding Claim 3, Todasco et al. in view of Braun et al. and Durie et al. teaches The computer-implemented method of claim 1. Todasco et al. further teaches:
wherein the vehicle operation constraints comprise limitations of the smart vehicle operation received from at least one of an owner of the smart vehicle and an insurer of the smart vehicle (Para [0068] “…the second user sets the restriction with one of a service provider associated with the vehicle, a cloud storage service associated with the vehicle, and a device associated with the first user”; claim 19, “second user comprises at least one of a guardian of the first user, an owner of the vehicle, and a manager of an insurance policy associated with the vehicle.”).

Regarding Claim 5, Todasco et al. in view of Braun et al. and Durie et al. teaches The computer-implemented method of claim 1. Todasco et al. further teaches:
wherein the request to access the smart vehicle (para [0011] “the user may be detected in the vehicle so that the vehicle identifies the user when the user is inside the vehicle and/or utilizing the vehicle. For example, the user may provide some information to a device associated with the vehicle. The user may log in to a device in the vehicle, such as a center console computing device or heads up display by providing a log in credential to the device (e.g., a log in credential identifying a user account for the user, for example, a name and PIN/password associated with the user account).”) comprises one or more desired operational features of the smart vehicle (Para [0027], “Once user 102 is detected as in or nearby the vehicle, user detection module 112 may determine an identity for user 102 and provide the identification information to vehicle restriction module”, where the identification information can include desired operational features Para [0051], “the identification information includes an age, height, health concern/issue, weight, preference ( e.g., preference for use of vehicle 204a ), or other user parameter, the onboard computing device may use such user parameter(s) in order to determine restrictions associated with the user parameter(s).”)

Regarding Claim 8, Todasco et al. in view of Braun et al. and Durie et al. teaches The computer-implemented method of claim 1. Braun et al. further teaches: 
wherein the smart vehicle comprises a semi-autonomous vehicle (Column 9 Line 26, “For example, if the profile specifies a maximum speed limit of 72 miles per hour in a 75 miles per hour zone, the vehicle will be configured such that the vehicle cannot accelerate above 72 miles per hour…” where the automatic control of speed implies at least a minimal level of autonomy.) and moderating the operation of the smart vehicle based on the vehicle policy comprises:
receiving sensor data from the smart vehicle (Column 5 Line 3-4, “Vehicle 135 may include sensors/detectors or a network of sensors/ detectors to detect the vehicle's operational status.”);
determining, based on the sensor data, that an aspect of smart vehicle operation is approaching a boundary associated with a rule for operation of the smart vehicle (Column 9 Line 56-59, “Determining operation 514 uses the information from monitoring operation 512 and detects when a vehicle is approaching a configuration setting within a predetermined distance/threshold.”); and
causing the smart vehicle to perform an attenuation action ( Claim 14, “wherein configuring the vehicle according to the vehicle settings comprises preventing the vehicle from operating outside of the at least one of the vehicle settings that cannot be overridden;”).

Regarding Claim 9, Todasco et al. in view of Braun et al. and Durie et al. teaches The computer-implemented method of claim 8. Braun et al. further teaches: 
wherein an attenuation action is one of reducing speed of the smart vehicle, reducing acceleration of the smart vehicle, causing the smart vehicle to display a warning to a driver of the smart vehicle (Column 2 Line 59-63, “In some embodiments, the driver may be given a warning (e.g., via , switching the smart vehicle from a semi-autonomous mode to a fully autonomous mode, and causing the smart vehicle to drive to a specified location.

Regarding Claim 11, Todasco et al. in view of Braun et al. and Durie et al. teaches The computer-implemented method of claim 1. Braun et al. further teaches:
wherein the specified threshold comprises one of a maximum speed, a maximum acceleration, a maximum deceleration a minimum distance to a neighboring object, a location that is out of a predefined boundary, and an environmental condition (Column 2 Line 14-20, “Features that can be configured include stereo volume limit, speed limit (e.g., based on speed limit on particular street), gas light indication level, lights, number of passengers, radius or location of travel, distance from other vehicles, driving after a certain time or darkness level, and temperature. The driver will be prevented from violating the configured vehicle settings.”). 

Claim 12 recites a system claim having substantially the same limitation as claim 1 above, therefore is rejected for the same reason as claim 1.  In addition, Todasco et al. teaches a system comprising a processor communicatively coupled to a memory (Todasco et al. Fig 5 Label 512 and Label 514), the processor configured to perform the recited steps (Todasco et al. Para [0018], “Vehicle device 110, vehicle use server 130, and service provider server 140 may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein.”).

Claims 13 and 14 recites a system claim having substantially the same limitations as claims 2 and 3, therefore are respectively rejected for the same reasons. 

Claim 17 recites a computer program product claim having substantially the same limitation as claim 1 above, therefore is rejected for the same reason as claim 1.  In addition, Todasco et al. teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method (Todasco et al. Para [0071], “Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor(s) 512 for execution.”).

Claims 18 and 20 recites a computer program product claim having substantially the same limitations as claims 8 and 11, therefore are respectively rejected for the same reasons.


Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20160185358 A1) in view of Braun et al. (US 10252727 B1), Durie et al. (“US 20170263120 A1”) and Jentzsch et al. (US 20180191714 A1).

Jentzsch et al. was cited in previous Office Action.

Regarding Claim 6, Todasco et al. in view of Braun et al. and Durie et al. teaches The computer-implemented method of claim 5, but does not teach the additional limitations of claim 6. Jentzsch et al. teaches:
further comprising generating an access agreement between the owner of the smart vehicle and an authorized user associated with the request to access the smart vehicle, wherein the access agreement memorializes terms of a rental of the smart vehicle by the authorized user (Para [0030], “The smart contract 115 also may hold optional variables, such as a reference to the owner of the service device 110 and/or the parameters governing conditions for the operation of the service device 110 (e.g., deposit, cost of rental or sale, availability dates and/or times, etc.)… In this case, the smart contract 115 enforces an agreement between a user device 105 (who provides a payment) and an owner's service device 110 (that provides a service).”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco et al. to incorporate the teachings of Jentzsch et al. because generating an access agreement that memorializes the “terms of a rental” ensures fair and clear transactions (Jentzsch et al Para [0004], “As an example, after booking a hotel room, an individual would need to interact with the desk attendant to pick up the keys to the hotel room. Here, the desk attendant can readily switch the hotel room to a smaller or less desirable hotel room than the one that was booked. Such a switch may not be readily evident to the individual. Thus, there is a need for ensuring safe transactions through the removal of the middle man that handles the exchanges.”).

Regarding Claim 7, Todasco et al. in view of Braun et al., Durie et al., and Jentzsch et al. teaches The computer-implemented method of claim 6. Jentzsch et al. further teaches:
wherein the access agreement is stored and executed as a smart contract in a decentralized distributed database such that deletion of the access agreement from the decentralized distributed database by a single user is prevented (Abstract, “The service device regularly retrieves information stored in the smart contract on the decentralized blockchain”).

Claims 15 and 16 recites a system claim having substantially the same limitations as claims 6 and 7 above, therefore are respectively rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668